

   
Exhibit 10.1




March 29, 2013




Marshall Witt
 
***Personal & Confidential***





Dear Marshall:
We are pleased to offer you the position of Chief Financial Officer of SYNNEX
Corporation (“Company”) at a starting annual salary of $400,000.00. This equals
approximately $15,342.47 on a bi-weekly basis. You will participate in our
annual Profit Share Plan, with a target payment of $425,000.00, prorated from
your date of hire. In addition to the above base salary and incentive
compensation, the Company will provide a transition bonus equal to one-third of
your target Profit Share Plan payment, initially in the amount of $141,667.00,
also prorated from your date of hire. You will also participate in the 2013 -
2015 Long Term Incentive Plan with a target payment of $141,667.00 in the form
of performance restricted stock units, prorated from your date of hire. You will
be reporting to Kevin Murai, President and CEO, and your start date will be
April 8, 2013.
Subject to approval by the Compensation Committee of the Board of Directors, you
will receive an initial equity grant of the approximate value of $500,000.00,
and thereafter an annual equity grant commensurate with your performance and
position, commencing in 2014. All equity grants will be evidenced by the
Company's standard equity grant agreements.


You will also be entitled to a one-time, cash sign-on bonus of $300,000.00. As a
condition to receiving the sign-on bonus, you agree to repay one hundred percent
(100%) of the sign-on bonus if you: (a) voluntarily resign from the Company or
(b) are terminated for cause by the Company, in either case within the first
twelve months of your start date. In addition, and also as a condition to
receiving the sign-on bonus, you agree to repay a prorated amount of the sign-on
Bonus if you: (a) voluntarily resign from the Company or (b) are terminated for
cause by the Company, in either case after twelve (12) months, but before
twenty-four (24) months of your start date.


You are eligible for Company benefits including paid holidays, sick time and
vacation time. Your medical, dental, vision, life, AD&D, employee assistance
plan and flex plans are effective the first of the month following your start
date or coinciding with your start date if you are starting on the first of the
month. The Company sponsored disability plans are effective on the first of the
month following your six-month anniversary with the Company.
Additionally, you will be provided with a standard relocation package. As a
condition to receiving the moving allowance, you agree to repay one hundred
percent (100%) of the moving allowance if you: (a) voluntarily resign from the
Company, or (b) are terminated for cause by the Company, in either event within
the first twenty-four (24) months of your start date. This includes all costs
associated with your household move, paid on your behalf and all other moving
allowance reimbursements. Should you be unable to reimburse the Company for
these expenses at the time of termination, the Company reserves the right to
deduct the amount from your final paycheck.


Employment with the Company is for no specific period of time and “at-will.”
Please note that because your position is “at-will”, your job duties, title,
compensation and benefits, as well as the Company's human resources policies and
procedures may change from time-to-time. Accordingly, the “at-will” nature of
your employment may only be changed in a document signed by you and an executive
officer of the Company. This is the full and complete agreement between us.
Your employment pursuant to this offer is contingent on (1) you executing the
enclosed Proprietary Information and Inventions Agreement, (2) you providing the
Company with the legally-required proof of your identity and authorization to
work in the United States, and (3) the successful completion of a background
check. In order for you to start employment at the Company, please bring your
choice of required acceptable documentation, as stated on the enclosed Form I-9
from the Department of Homeland Security, U.S. Citizenship and Immigration
Services, with you on your first day.
This letter covers the terms of your employment with us and supersedes any prior
representations or agreements, whether written or oral. To accept this offer,
please sign and return this letter and the executed Proprietary Information and
Inventions Agreement to me. This offer, if not accepted, will expire on the
close of business on April 1, 2013.



--------------------------------------------------------------------------------



We look forward to having you join us. If you have any questions, please call me
at (510) 656-3333.


Sincerely,


/s/ Kevin Murai


Kevin Murai
President and CEO






I have read and accept this employment offer.




                            
/s/ Marshall Witt    
 
4/1/13    
4/8/13
Signature
 
Date
Start Date




